    Case 1:21-cv-01894-WFK-SJB Document 8 Filed 04/15/21 Page 1 of 2 PageID #: 48
                                                                                                                   KUNTZ,J
AO 440(Rev. 06/12) Summons in a Civil Action

                                     United States District Court
                                                                   for the

                                                      Eastern District of New York              aULSARA, M.J.
                         Jakub Madej




                           Plaintijf(s)
                                V.                                           Civil Action No.

                     Synchrony Financial

                                                                                CV21-1894
                           Defendant(s)

                                                   SUMMONS IN A CIVIL ACTION

To:(Defendant's name and address) Synchrony Financial
                                          c/o CT Corporation System Inc.
                                          28 Liberty Street
                                          New York, NY 10005




           A lawsuit has been filed against you.

           Within 21 days after service ofthis summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R- Civ.
 P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 oi
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
 whose name and address are:
                                          Pro Se Plaintiff:            Jakub Madej
                                                              415 Boston Post Road. Ste. 3-1102
                                                                 Miiford, Connecticut 06460




           If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.

                                                                               DOUGLAS ■ PALMER
                                                                                CLERK OF COURT!



 Date:    cffUd                                                                                       ofCteA* or Deputy Clerk




                                                                                                          V   j-

                                                                                                '-•
                                                                                                V^ ^    V
    Case 1:21-cv-01894-WFK-SJB Document 8 Filed 04/15/21 Page 2 of 2 PageID #: 49



AO 440(Rev. 06/12) Summons in a Civil Action(Page 2)

Civil Action No.


                                                        PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed. R. Civ. P.4(I))

          This summons for (name ofindividual and title, ifany)
 was received by me on (date)

           □ I personally served the summons on the individual at (place)
                                                                              on (date)                             ; or


           □ I left the summons at the individual's residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                             , and mailed a copy to the individual's last known address; or
           □ I served the summons on (name of individual)                                                                    ♦
            designated by law to accept service of process on behalf of (name oforganization)
                                                                               on (date)                            > or


           □ I returned the summons unexecuted because                                                                            i o*"
           □ Other (specify):




           My fees are $                         for travel and $                  for services, for a total of $          0.00

           I declare under penalty of perjury that this information is true.


  Date:
                                                                                           Server's signature



                                                                                          Printed name and title




                                                                                            Server's address



  Additional information regarding attempted service, etc:
